department of the treasury internal_revenue_service washington d c office_of_chief_counsel september number release date cc fip tl-n-5650-00 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel lmsb natural_resources from lon b smith acting associate chief_counsel financial institutions and products cc fip subject tl-n-5650-00 this memorandum constitutes chief_counsel_advice in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend operating subsidiary operating subsidiary u s holding parent grandparent country q country r state a state b insurance subsidiary intermediate holding foreign holding investment subsidiary work works working a b c date a year year year r t u m n v w y x unrelated insurer issues whether the economic family theory set forth in rev rev 1977_2_cb_53 applies to prevent the taxpayer from deducting purported insurance premiums_paid to a related insurance_company whether the facts in this case are sufficiently different to distinguish the case from the taxpayer in 881_f2d_247 6th cir conclusions after your request was submitted to this office revrul_77_316 was obsoleted by revrul_2001_31 2001_26_irb_1348 date in view of this development you should not assert the economic family theory as a basis for disallowing the deductions at issue we believe additional development is warranted before you conclude the deductions in this case should be allowed under humana inc v commissioner facts during the years under consideration grandparent was the overall parent of all of the related the companies discussed below the underlying issue in this case is whether the contracts between insurance subsidiary and other members of grandparent’s group of affiliated companies are insurance contracts for federal_income_tax purposes the years at issue are year sec_1 and the incoming submission includes facts concerning year to the extent those facts differ from the facts in year sec_1 and we do not think the facts are sufficiently developed to warrant separate discussion in this memorandum see case development hazards and other considerations background ownership and capitalization at the beginning of year u s holding was a wholly owned domestic subsidiary of parent u s holding in turn owned all of the stock of operating subsidiary operating subsidiary is a state a corporation which owns and operates two r works called the a and b works on a single piece of property in state a the two works share a joint processing facility operating subsidiary is a state b corporation which owns and operates one r work called c on a piece of property in state b all of the stock of operating subsidiary was owned by parent insurance subsidiary is a country r corporation which was incorporated on date a for the stated primary purposes of providing environmental liability coverage to grandparent’s owned indirectly united_states operating subsidiaries grandparent owned all of the stock of insurance subsidiary insurance subsidiary’s initial capitalization consisted of approximately dollar_figurex grandparent the overall parent of the affiliated_group owned all of the stock of parent u s holding owned all of the stock of operating subsidiary parent owned all of the stock of operating subsidiary at the beginning of year shareholder’s equity in insurance subsidiary was almost dollar_figurex the officers and directors of insurance subsidiary with the exception of corporate counsel were also officers and directors of u s holding and grandparent during year grandparent continued to own of parent and parent continued to own of operating subsidiary the stock of u s holding continued to be owned by parent u s holding owned all of the stock of intermediate holding a domestic_corporation which in turn owned all of stock of operating subsidiary grandparent transferred its ownership of insurance subsidiary to foreign holding at the beginning of year foreign holding is approximately owned by grandparent and approximately owned by investment subsidiary which was owned by u s holding the transactions at issue during year and year insurance subsidiary provided three types of policies to the grandparent’s u s subsidiaries operating subsidiary and operating subsidiary not all of the policies were offered in each full year these policies are environmental impairment liability insurance excess liability on property boiler and machinery coverage and buy-back deductible in addition the taxpayers took action in year to retroactively provide contractor’s blanket wrap-up liability coverage for year which will be discussed below under the environmental liability policy insurance subsidiary indemnifies the insured against all damages including defense costs that the insured shall be legally obligated to pay arising out of claims for environmental impairment in connection with the location s and business of the insured for which there is a a claim first made against the insured or other notice of claim first received by the insured during the policy period and within the territorial limits environmental impairment means any and all a bodily injury b property damage c interference with or diminution of any environmental right or amenity protected by law and d liability for clean up inside and outside the premises of the insured arising out of any and all emissions discharges dispersals disposals seepages releases or escapes of any liquids solids gaseous or thermal irritants into or upon land the atmosphere or any water course or body of water or generations of smells noises vibrations light electricity radiations changes in temperature or any other sensory phenomena while there is no deductible on this policy there is a limit of liability for any one claim of dollar_figurex and also an aggregate limit of dollar_figurex for each policy period the aggregate amount payable for loss under this policy for each policy period shall be reduced by amounts paid or payable under any other environmental impairment liability policy issued by insurance subsidiary during the same policy period while the policies themselves do not indicate what law governs their interpretation section t of the insurance act u of country r provides in part that policies issued in country r are subject_to its laws and judicial system no claims on the environmental liability policies have ever been paid_or_incurred the excess limits policy is insurance on working and related operations above the primary amount of insurance provided by another carrier there is no deductible on this coverage there is a limit of dollar_figurex per occurrence and in the aggregate for each policy period the aggregate annual_limit of dollar_figurex is in effect shared by both operating subsidiary and operating subsidiary because the excess limits policy eg policy number m was issued to the two operating subsidiaries jointly as with the environmental policy discussed above the excess limits policy did not state what law governed its interpretation however country r’s insurance act provides that country r law applies to policies issued in country r there have been no claims on the excess limits policies the deductible buy-back coverage results in the elimination of the deductible on the coverage of another carrier and this is accomplished in this case by the payment of a premium to insurance subsidiary this has the effect of first dollar coverage with regard to the covered risk through the end of year insurance subsidiary paid claims on the deductible buy-back policies totaling approximately dollar_figure 5x contractor’s blanket wrap-up liabilities are designed to insure the type of liabilities listed in the exclusion section of a contractor’s wrap-up liability policy with respect to the policies covering year insurance subsidiary issued an environmental liability policy policy number v to operating subsidiary for an annual when the operating subsidiaries begin a substantial project at a work site many contractors are involved the contractors have individual general liability policies and the operating subsidiaries take out a contractors wrap-up liability policy wrap-up policy this contractor’s wrap-up liability policy differs from the contractor’s blanket wrap-up liability policy issued by insurance subsidiary the blanket policy the wrap- up policy is a general liability policy designed to insure a particular project and particular named insureds it provides the primary coverage for any claims that may arise during the course of a particular project and is used to isolate these claims under one general liability policy in contrast the blanket policy is designed to insure the type of liabilities listed in the exclusion section of the wrap-up policy for the type of events covered under the blanket policy the named insureds the contractors were not informed that they were insureds premium of approximately dollar_figure 5x and a separate environmental liability policy policy number w to operating subsidiary for an annual premium of dollar_figure5x also in year there was an excess limits policy policy number m with insurance subsidiary jointly covering both operating subsidiary and operating subsidiary finally during the year there was a deductible buyback policy policy number n jointly issued to operating subsidiary and operating subsidiary all three types of policies provided by insurance subsidiary for year functioned similarly in that the aggregate limit on the policy s was shared by operating subsidiary and for example if operating subsidiary had a covered loss of dollar_figurex under its environmental policy in january of year the aggregate limit for all environmental policies issued by insurance subsidiary would be reached and it appears that operating subsidiary would be unable to collect any amount under its environmental liability policy in year the other two types of policies excess limits and deductible buyback are joint policies and appear to operate in the same fashion for example if operating subsidiary were to submit to insurance subsidiary valid claims of dollar_figurex on the excess limits policy and dollar_figurex on the deductible buy-back policies in february of year it would appear that operating subsidiary would be unable to collect any amounts on either of these two policies for year because the aggregate limits are dollar_figurex and dollar_figurex respectively during year insurance subsidiary issued an environmental liability policy to operating subsidiary for an annual premium of approximately dollar_figure 5x and a separate environmental policy to operating subsidiary for an annual premium of dollar_figure5x also during the year insurance subsidiary issued a joint excess limits policy to both operating subsidiary and finally insurance subsidiary issued a deductible buyback policy jointly to operating subsidiary and during year unrelated insurer indicated its willingness to issue an environmental policy to operating subsidiarie sec_1 and for a premium of dollar_figure 4x however the policy proposed by unrelated insurer would cover environmental damage only beyond the confines of the respective working properties owned by operating subsidiarie sec_1 and in contrast insurance subsidiary’s policy covered environmental liability for clean up inside and outside the premises of the insured after the end of year the environmental liability premiums charged by insurance subsidiary were retroactively reduced to bring these premiums within dollar_figure 1x of the cost of the premiums that unrelated insurer offered when it began offering environmental coverage in year this was accomplished by cancelling each of the two environmental policies that insurance subsidiary separately issued to operating subsidiary and and returning the premium to them insurance subsidiary then issued a joint policy to six related insureds including operating subsidiary and retroactively for premiums of approximately dollar_figure 6x thus insurance subsidiary retroactively reduced the environmental liability coverage charges that operating subsidiary and operating subsidiary had to pay and added coverage to four additional related insureds at the end of year and the beginning of year also at this time for year insurance subsidiary added contractor’s blanket wrap-up liability policies listing seven independent contractors as the named insureds taxpayer states it was unnecessary for insurance subsidiary to inform the contractors that they were the named insureds or even of the existence of the policies because the objective was to protect operating companie sec_1 and the increase in total premiums stated to have been charged by insurance subsidiary for the buy-back deductible excess limits and a new wrap-up liability insurance premium was approximately equal to the reduction in the environmental premiums charged to operating subsidiarie sec_1 and as indicated above until sometime in year no unrelated insurance carrier provided environmental liability to working operations in the united_states however unrelated insurer offered somewhat similar policies overseas to foreign companies earlier prior to year insurance subsidiary contacted unrelated insurer for estimates as to the range for premiums charged there is no information in the file indicating that in pricing the policies that insurance subsidiary secured the services of an actuary to evaluate its own exposure to environmental liability no fronting companies or reinsurers were involved and there were no indemnification agreements comfort letters or other means by which the purported insureds or some other party guarantees the performance of insurance subsidiary as of the end of year the principal assets listed on insurance subsidiary’s balance_sheet were deposits with an affiliate of approximately dollar_figure 3x its total gross assets at that time were dollar_figure 4x thus as of the year-end of year the percentage of insurance subsidiary’s gross assets invested with an affiliate was approximately for year operating subsidiary paid in excess of of the premiums collected by insurance subsidiary and for year it paid over of the premiums collected by insurance subsidiary in addition the bulk of the premiums received by insurance subsidiary were paid late law and analysis sec_162 of the internal_revenue_code provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred in the taxable_year in carrying on any trade_or_business as environmental laws of different countries vary significantly it may be difficult to draw accurate comparisons as to the operating effect of one policy as opposed to another sec_1_162-1 of the income_tax regulations provides in part that among the items included in business_expenses are insurance premiums against fire storm theft accident or other similar losses in the case of a business neither the code nor the regulations define the terms insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk- distributing risk shifting occurs where a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution has been explained as incorporating the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premium and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums see clougherty packing co pincite in determining the propriety of claimed insurance deductions by a parent or affiliated company to a captive_insurance_company in 96_tc_45 aff’d 979_f2d_1341 9th cir the u s tax_court set forth the following 3-prong test that must be applied and each part must be satisfied whether the arrangement involves the existence of an insurance risk whether there was both risk shifting and risk_distribution and whether the arrangement was for insurance in its commonly accepted sense thus both risk_distribution and risk shifting are basic requirements for insurance for federal_income_tax purposes in addition recent court decisions articulate a requirement that a transaction be insurance in its commonly accepted sense 96_tc_18 aff’d 979_f2d_162 9th cir harper group subsidiaries supra 96_tc_61 aff’d in part rev’d in part 972_f2d_858 7th cir 40_fedclaims_42 commentators on insurance theory also accept the idea that risk_distribution is a requirement for insurance for example a widely adopted definition of insurance is provided by allan willett that social device for making accumulations to meet uncertain losses of capital which is carried out through the transfer of risks of many individuals to one person or to a group of persons wherever there is accumulation for uncertain losses or wherever there is a transfer of risk there is one element of insurance only where these are joined with the combination of risks in a group is the insurance complete underlining supplied early case law established the principle that reserves for losses held in segregated funds or revocable trusts are a form of self-insurance and are not deductible as insurance reserves while funds established by an operating business_company may be similar in purpose to the reserves of insurance_companies the reserves of insurance_companies are deductible under code sections that do not apply to non-insurance companies 43_f2d_78 10th cir considerable case law addresses the use of related corporations to achieve a result parallel to that of the situation in spring canyon coal co in general where a parent attempts to purchase insurance from its wholly-owned captive insurance subsidiary there is not sufficient risk shifting to constitute insurance for federal_income_tax purposes where the subsidiary insures only its parent or its parent’s other non-insurance subsidiaries eg 640_f2d_1010 9th cir cert_denied 454_us_965 clougherty supra in contrast both the united_states court_of_appeals for the sixth circuit and the united_states court of federal claims held that under the facts presented payments to a captive insurer by its sibling subsidiaries were deductible as insurance premiums humana inc v commissioner supra kidde industries inc supra in 62_f3d_835 6th cir the sixth circuit applied humana to a brother-sister insurance transaction and concluded that the captive insurer was a sham and the payments at issue were therefore not deductible under sec_1_162-1 of the regulations as insurance premiums in malone the taxpayer and the operating subsidiaries purchased insurance from a commercial insurer which then reinsured a significant portion of the premiums received from the taxpayer and paid the remainder to the captive as a reinsurance_premium the taxpayer claimed deductions for the insurance premiums_paid to the commercial insurer in determining that the company was a sham the court in malone noted that the parent propped-up the captive by guaranteeing its performance the captive was thinly capitalized and the captive was loosely regulated by the locale in which it was incorporated bermuda id pincite allan h willett the economic theory of risk and insurance university of pennsylvania press philadelphia see also robert riegel insurance principles and practices prentice-hall inc engelwood cliffs 5th ed insurance may be defined as a combination of individuals who agree to make small contributions in order to reimburse those who suffer losses that may be foreseen and estimated a combination of risks is necessary in that it must be possible to estimate the probable loss william r vance handbook on the law of insurance west publishing co st paul other factors to consider in determining whether a transaction will be treated as insurance for federal_income_tax purposes include whether a captive insurance transaction is a sham and whether the captives’ business was kept separate from its parent’s ocean drilling exploration co v united_states cl_ct aff’d 988_f2d_1135 fed cir in revrul_77_316 three situations were presented in which a taxpayer attempted to seek insurance coverage for itself and its operating subsidiaries through taxpayer’s wholly-owned insurance subsidiary the ruling explained that taxpayer its non-insurance subsidiaries and its captive insurance subsidiary represented one economic family for purposes of analyzing whether transactions involved sufficient risk shifting and risk_distribution to constitute insurance for federal_income_tax purposes the ruling concluded the transactions were not insurance to the extent that risk was retained within the economic family therefore the premiums_paid by the taxpayer and its non-insurance subsidiaries to the captive insurer were not deductible in revrul_2001_31 the service explained that it would no longer invoke the economic family theory with respect to captive insurance transactions accordingly the economic family should not be asserted in this case as a basis for disallowing deductions for putative insurance premiums_paid to insurance subsidiary although the present case lacks some of the abusive factors which were present for example in malone and hyde inc v commissioner we believe that the facts as presented to us suggest other grounds for denying deductions for purported insurance premiums in the present case first it appears likely the transactions at issue lack sufficient risk_distribution to constitute insurance because one insured accounted for to of insurance subsidiary’s premium income and because operating subsidiary 1's a and b working operation accounted for the vast majority of the risks covered as noted above the concept of insurance requires both risk shifting and risk_distribution in revrul_60_275 1960_2_cb_43 members of a reciprocal insurance exchange were limited to specific groups within the same flood district each facing similar hazards the ruling concludes there was little likelihood that there could be a real sharing of risk because they were in the same flood basin similarly in the present case we expect that with only the working operations of operating subsidiary and insurance subsidiary was unable to achieve adequate risk_distribution which as discussed previously see also revrul_64_72 1964_1_cb_85 the service will not follow the decision of the u s court_of_appeals for the eighth circuit in 320_f2d_199 8th cir aff’g 204_fsupp_394 incorporates the concept of the law of large numbers the inherent risk_distribution in the present case is much more limited than the three brother-sister captive insurance cases that the government has lost in humana supra t c pincite during the years under consideration the taxpayer operated an average of hospitals with big_number patient beds for which it needed liability coverage in hca v commissioner t c memo the taxpayer operated an average of hospitals with an average of big_number patient beds for which it needed similar coverage in kidde industries inc supra the taxpayer was a broad based decentralized conglomerate with separate operating divisions and wholly owned operating subsidiaries for which it needed workers’ compensation automobile and general including products liability coverage in contrast the present case involves risks of two insureds and two working operations one of which consists of the a and b works with a joint processing faculty on the same property another requirement for insurance is risk shifting in the present case risk shifting is diluted as to one operating subsidiary to the extent that another operating subsidiary has claims this is illustrated by the environmental liability policies issued for year where the aggregate limit is diluted depending upon whether insurance subsidiary sells additional policies that subsequently have claims on them it is also for purposes of these comments on risk_distribution we are assuming that for year and only the two working operations of operating subsidiary and were involved and that for federal tax purposes no other operating subsidiaries were in the position of insureds without question operating subsidiary and are the only parties intended to be covered in year year is somewhat more complicated because of the purported cancellation of the original year policies and their retroactive replacement of new policies with new insured parties that occurred in year with respect to year you should consider whether the cancellation and retroactive replacement of the policies with respect to year should be ignored for federal tax purposes courts have not looked with favor upon retroactive revisions of written instruments or even state court decrees as a ground for determining tax_liabilities see eg 397_f2d_443 7th cir as to parties to the reformed instrument the reformation relates back to the date of the original instrument but does not effect the rights of non-parties including the government finally the annual_accounting_period requirement supports the idea that generally a taxpayer cannot effect by actions in a later year year the tax treatment of items in an earlier year year see sec_441 by contrast in some cases the government has successfully denied deductions to operating subsidiaries for amounts paid as insurance premiums to a captive insurance subsidiary see eg malone and hyde inc supra and two ninth circuit decisions carnation co supra and clougherty packing co supra illustrated by the jointly issued excess liability and the deductible buy-back policies one could argue that the policy is not an insurance_contract because the limit on the amount payable to the insured when a loss event occurs is unknown to the extent that the policy in the present case does not provide the insured a fixed amount when the loss event occurs it arguably should not be viewed as being insurance we doubt that unrelated parties would have entered into these contracts at arms-length further development of this issue may suggest the transactions lack economic_substance or that they do not constitute insurance in the commonly accepted sense the retroactive changes to the contracts at issue for year are troubling and likely would not pass muster in an arms-length context in fact we suspect the reason for cancelling the existing polices with respect to year and retroactively providing a new policy that included additional insureds was primarily to reallocate the premiums and thus make the pricing for the environmental policy appear comparable to that offered by unrelated insurer another factor that would undercut the policy’s viability on the commercial market is that of insurance subsidiary’s assets as of year- end year are held by an affiliate of the insurance subsidiary the commercial market generally does not permit the insurer to place substantially_all of its investments with affiliates further in terms of the concern expressed in ocean drilling supra pincite- this type of joint policy activity is really not keeping the captive’s business separate from its affiliates the sixth circuit in humana v commissioner supra set forth an excerpt from the report of two experts irving plotkin and richard stewart the excerpt indicated that commercial insurance is a mechanism for transferring the financial uncertainty arising from pure risks faced by one firm to another in exchange for an insurance premium further these experts pointed out that the essential element of an insurance transaction from the point of view of the insured eg humana and its hospital network is that no matter what insured perils occur the financial consequences are known in advance emphasis supplied expressed another way once an insured pays a premium in the true insurance situation the insured is neutral as to whether the loss event occurs focusing on the balance sheets of the brother- sister operating subsidiaries in humana the sixth circuit concluded that those operating subsidiaries had achieved that neutrality because loss events covered by the captive insurance subsidiary did not directly impact their balance sheets the parent’s balance_sheet however was directly affected by the captive insurance subsidiary’s losses and was not considered to have any insurance relationship with the captive for federal tax purposes similarly much like the parent in humana because of contract provisions in the present case one operating subsidiary is not neutral as to the events involving other operating subsidiaries and insurance subsidiary hence the relationship between the operating subsidiaries and insurance subsidiary is not one of insurance for federal_income_tax purposes here there is also an excessive degree of informality between the parties the bulk of the premiums are paid late again by way of example cancellation of the environmental liability claims made policies for year after the end of year and substituting four additional related insureds in a new claims made policy for year appears to depart from normal arms-length behavior the purchase of the insurance naming the contractors as the insureds but not informing them may merit further inquiry specifically as to whether the contractors really were intended to be insured finally insurance subsidiary was never used to allow the operating subsidiary and to gain entrance to the reinsurance market and does not seem to have a sufficient non-tax business_purpose to justify the expenses of keeping it going loaning out substantially_all of its assets to an affiliate insurance subsidiary resembles an incorporated pocket-book representing a reserve for self-insurance much like the one described in spring canyon supra case development hazards and other considerations with respect to the argument that insurance does not exist because of a failure of risk_distribution the government would have to contend with the government’s eighth circuit loss in weber paper supra which involved taxpayers in the same flood plain we note that it does not appear that the theoretical aspects of risk_distribution were presented to the court in any depth and the court went out of its way to emphasize that the people promoting this flood insurance plan were acting in entire good_faith in any event we understand from the international examiner that the taxpayers’ venue is to the ninth circuit and not the eighth the billing and payment of this arrangement relating to the year claims made policies did not occur until well into year an additional expense if any litigation arose is the cost of resolving that in the courts of country r rather than in the united_states further for companies located in the united_states operating subsidiary and this prospect of dealing with foreign law undercuts the notion that the policy is on a par with a policy that might otherwise be commercially available please call william sullivan at if you have any further questions acting associate chief_counsel financial institutions products by mark smith chief cc fip
